internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-106130-01 date date re legend trust husband spouse date date date date date f g h dear this is in response to your letter dated date requesting rulings concerning the application of the federal estate_tax to trust the facts and representations submitted are summarized as follows on date in husband created trust an irrevocable_life_insurance_trust for the benefit of husband and spouse’s three children f g and h husband transferred cash to trust and the trustees applied for second-to-die term policies on the lives of husband and spouse trust holds two life_insurance policies each insuring the joint lives of husband and spouse trust has owned the two second-to-die policies at all times since they were purchased and the policies are the only assets held by trust f g and h are the trustees of trust under article fifth of trust the trustee is vested with all right title and interest in any insurance policies that are transferred to trust and is authorized and empowered to exercise and enjoy for the purposes of trust and as absolute owner of the insurance policies all the options benefits rights and privileges under the insurance policies trust also provides that husband relinquishes all rights and powers in the insurance policies which are not assignable and will at the request of the trustee execute all other instruments reasonably required to effectuate this relinquishment under article third of trust during husband’s life immediately following any contribution to trust spouse has the right for days to demand and withdraw the full amount of the contribution except that the total withdrawals by spouse in any calendar_year cannot exceed five thousand dollars if spouse withdraws an amount less than five thousand dollars f g and h have the right to withdraw a proportionate share of any contribution to trust that spouse has not withdrawn article fourth provides that during husband’s life the trustee may but is not required to use net_income and principal of trust to pay premiums on the policies of life_insurance on the lives of husband and spouse after paying any insurance premiums the trustee may pay to or apply for the benefit of spouse f g and h so much of the net_income and principal of trust as the trustee deems appropriate however the trustee may not distribute or apply trust income or principal to discharge a legal support obligation of husband under article sixth if spouse survives husband the trustee is to pay all of the net_income of trust to spouse at convenient intervals but at least quarter-annually for spouse’s lifetime the trustee is authorized to distribute principal of trust even to the exhaustion thereof in the sole discretion of the trustee if the net_income together with income from other sources known to the trustee available to spouse f g and h is insufficient net_income is insufficient if it is less than the amount needed to a provide for proper health support education and maintenance b meeting any emergency such as medical dental surgical care or hospitalization or c maintaining or permitting a standard of living approximately the same as was enjoyed during husband’s lifetime if the proceeds of any life_insurance policies on husband’s life are includible in husband’s gross_estate spouse will have the power to demand distribution of all such proceeds and the income therefrom at all times alone and in all events upon spouse’s death if spouse survives husband the trustee is to divide the remaining trust property in equal shares one such share for each of the then living children of husband and spouse if any of f g and h have predeceased husband or spouse as the case may be the share of the deceased child is to be divided further into separate equal shares for such child’s issue if a deceased child’s issue is under the age of thirty-five such issue’s share is to be held in further trust upon the death or resignation of a co-trustee the remaining co-trustees are to continue to serve trust contains no provision for the appointment of additional trustees there is also no express prohibition against spouse serving as a trustee husband died on date in survived by spouse it is represented that the scrivener of trust incorrectly drafted the trust instrument as one that was intended to be funded with single-life insurance policies rather than policies on joint lives it is also represented that upon creating trust husband did not intend that spouse would have any beneficial interests in trust that would cause inclusion of life_insurance_proceeds in spouse’s gross_estate on date also in spouse executed a disclaimer of her right to satisfy the dollar_figure annual withdrawal power with a pro-rata portion of the life_insurance policies held by trust if other assets were unavailable to satisfy spouse’s demand right on date the trustee of trust filed a petition with the appropriate probate_court seeking the reformation of trust on date in the court entered its order reforming trust as follows spouse’s right to withdraw the first five thousand dollars contributed to trust annually was eliminated spouse’s right to receive income and principal from trust both before and after the death of husband was eliminated it is represented that the reformation is binding upon and enforceable against spouse under state law it is also represented that spouse has never received a distribution of income or principal from trust it is also represented that spouse has made contributions to trust since the death of husband and continues to make such contributions to cover the cost of the premium payments on the life_insurance policies you have requested a ruling that upon the death of spouse no part of the assets of trust including the proceeds of the life_insurance policies on the joint lives of husband and spouse will be includible in spouse’s gross_estate under sec_2036 sec_2038 and sec_2042 sec_2001 imposes a tax on the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent’s death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent’s death sec_2042 provides that the value of the gross_estate shall include the value of all property to the extent of the amount receivable by the executor as insurance under policies on the life of the decedent sec_2042 provides that the gross_estate includes the proceeds of any life_insurance policies insuring the decedent's life receivable by beneficiaries other than the decedent’s executor with respect to which the decedent possessed incidents_of_ownership at the time of his death sec_20_2042-1 of the estate_tax regulations provides as follows regarding the application of sec_2042 sec_2042 requires the inclusion in the gross_estate of the proceeds of insurance on the decedent’s life receivable by the executor or administrator or payable to the decedent’s estate it makes no difference whether or not the estate is specifically named as the beneficiary under the terms of the policy thus if under the terms of an insurance_policy the proceeds are receivable by another beneficiary but are subject_to an obligation legally binding upon the other beneficiary to pay taxes debts or other charges enforceable against the estate then the amount of such proceeds required for the payment in full to the extent of the beneficiary’s obligation of such taxes debts or other charges is includible in the gross_estate regarding the application of sec_2042 sec_20_2042-1 provides that the term incidents_of_ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally speaking the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy sec_20_2042-1 provides that a decedent is considered to have an incident_of_ownership in an insurance_policy on his life held in trust if under the terms of the policy the decedent either alone or in conjunction with another person or persons has the power as trustee or otherwise to change the beneficial_ownership of the policy or its proceeds or the time and manner of enjoyment thereof even though the decedent has no beneficial_interest in the trust under sec_2514 the exercise or release of a general_power_of_appointment created after date is deemed to be a transfer of property by the individual possessing the power sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power this rule applies with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeds in value the greater of dollar_figure or percent of the aggregate value of the assets out of which the exercise of lapsed powers could be satisfied in the present case husband established trust on date and made all the transfers to trust up to the date of his death spouse has made no direct or indirect_contributions to trust by reason of the lapse of spouse’s withdrawal right since spouse could not withdraw more than dollar_figure in any calendar_year spouse has however made transfers since the death of husband to trust for the payment of premiums on the life_insurance policies held by trust in as a result of spouse’s disclaimer and the trust modification spouse’s interest in trust was extinguished the court order modifying the trust is controlling for tax purposes for periods after the date of the order see revrul_73_142 1973_1_cb_405 although spouse continues to make transfers to trust for the payment of premiums spouse retains no interest in trust thus spouse’s interest in trust has been extinguished and more than three years have elapsed since spouse’s interests were extinguished accordingly assuming that spouse will not serve as a trustee of trust we conclude that the trust property will not be includible in the gross_estate of spouse under sec_2035 sec_2036 and sec_2038 see revrul_73_142 supra further the policy proceeds are not payable to spouse’s estate nor are the proceeds subject_to any legally binding obligation to be used to pay taxes debts or other charges enforceable against the spouse’s estate in addition spouse does not currently possess any incidents_of_ownership in the insurance policies held by trust accordingly we conclude that assuming spouse does not become trustee of trust upon spouse’s death no part of the life_insurance_proceeds payable with respect to the policies on the joint lives of husband and spouse will be includible in spouse’s gross_estate under sec_2042 or except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code we are specifically expressing no opinion regarding the gift_tax consequences with respect to the reformation of the trust on date in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy for sec_6110 purposes cc sincerely yours george masnik chief branch office of associate chief_counsel passthroughs and special industries
